Citation Nr: 0811496	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as left ankle sprain.

3.  Entitlement to service connection for a left groin 
disorder, claimed as left-sided groin pain.

4.  Entitlement to service connection for a right groin 
disorder, claimed as pulled groin/thigh muscle.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to April 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the claims.  The RO in Atlanta, 
Georgia, currently has jurisdiction of the case.  

In his January 2006 VA Form 9, the veteran requested a 
hearing before a member of the Board at the local VA office.  
By letter dated February 2008, he was notified of a hearing 
scheduled in March 2008.  Though the veteran indicated in 
February 2008 that he would attend the hearing, he failed to 
appear on the scheduled date.  There is no indication why the 
veteran did not appear, nor any indication that he requested 
another hearing.  Without good cause shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.  


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran currently has a bilateral foot disorder, a left 
ankle disorder, a left groin disorder, a right groin 
disorder, a low back disorder, or bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disorder, a left ankle disorder, a left groin disorder, a 
right groin disorder, a low back disorder, and bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  
For certain chronic disorders, such as hearing loss, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran's service medical records reveal that clinical 
evaluation of his feet was abnormal at the time of his 
enlistment.  More specifically, he was noted to have 
asymptomatic pes planus (APP), not considered disabling 
(NCD).  No other notations were made at that time.  See 
September 1988 reports of medical history and examination.  
The veteran complained of foot pain in September 1990 after 
participating in a 17 mile road march the week before.  He 
indicated that he had had problems with his feet before but 
that the pain had increased.  The impression made was 
possible plantar fasciitis; pes planus.  See health record.  
The veteran also reported foot trouble during a November 1991 
examination, at which time it was noted that his feet bother 
him during road marches.  Clinical evaluation of his feet at 
that time was normal.  See reports of medical history and 
examination.  

Service medical records also reveal that the veteran was seen 
on several occasions in May 1989 with complaint of twisting 
his left ankle.  He was assessed with an ankle sprain, but x-
ray showed no significant abnormality.  See emergency care 
and treatment report; health record; radiologic consultation 
request/report.  He sprained his left ankle again in October 
1992.  See screening note of acute medical care.  

The veteran was seen in August 1989 with complaint involving 
his right groin/thigh area due to a pulled muscle.  He was 
assessed with strain, right adductor (thigh) and inguinal leg 
strain.  When re-evaluated in September 1989, the assessment 
was inguinal ligament strain.  See health records; screening 
note of acute medical care.  In March 1990, the veteran 
complained of left side groin pain.  The assessment made was 
rule out (r/o) iliofemoral ligament strain.  See emergency 
care and treatment record.  An x-ray of the veteran's 
bilateral hips was taken due to his left groin pain, but was 
negative.  See March 1990 radiologic consultation report.  

Service medical records also reveal treatment for lower back 
pain in December 1991.  The veteran was initially seen after 
reportedly falling on his back and was assessed with low back 
pain (LBP) and muscular paraspinal strain.  He returned to 
the clinic with complaints of continuing pain on several 
other occasions that same month, see health records, and was 
also treated for acute lumbar strain at the Muskogee Regional 
Medical center.  

At the time of the veteran's enlistment, audiological 
evaluation did not show hearing loss in either ear per VA 
standards.  See September 1988 reports of medical examination 
and history.  An April 1993 reference audiogram also does not 
show hearing loss per VA standards in either ear, but 
contains a remark that the veteran was not routinely exposed 
to hazardous noise.  On the authorized audiological 
evaluation in January 1994, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
20
LEFT
30
25
25
25
35

On discharge examination in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
20
LEFT
30
30
25
25
35

At the time of the veteran's discharge from active duty, he 
denied ear, nose or throat trouble; hearing loss; cramps in 
his legs; arthritis, rheumatism or bursitis; bone, joint of 
other deformity; recurrent back pain; and foot trouble.  
Clinical evaluation of the spine, feet, lower extremities, 
and abdomen and viscera was normal.  See February 1994 report 
of medical history.  

The claims folder does not contain any post-service medical 
evidence.  The veteran submitted a VA Form 21-4142, 
authorization and consent to release information to VA, which 
was dated April 2003 and contained his signature and 
pertinent information.  He did not, however, list the name 
and address of any source of information.  Nor did the 
veteran identify any post-service medical treatment in his 
March 2003 VA Form 21-526 or any subsequent statements in 
support of claim.  

The evidence of record does not support any of the veteran's 
claims for service connection. The application of 38 C.F.R. § 
3.303 has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
While the Board acknowledges that the veteran received in-
service treatment related to his left ankle, right and left 
groin areas, feet, and lower back, and was shown to have left 
ear hearing loss by VA standards on separation examination in 
February 1994, the claims folder is devoid of post-service 
evidence showing treatment for, or establishing diagnoses 
related to, his left ankle, right and left groin areas, feet, 
low back, or hearing loss.  In the absence of competent 
medical evidence showing that the veteran currently has a 
bilateral foot disorder, disorders of the left or right 
groin, a left ankle disorder, a low back disorder, and 
bilateral hearing loss, service connection is not warranted 
and the claims must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2003 rating decision that is 
the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See March 2003 letter.  Although the veteran may 
not have been specifically informed of the need to provide 
any evidence in his possession that pertains to the claims, 
the March 2003 letter did ask him to send information 
describing additional evidence, or the evidence itself, to 
the RO, which would include evidence in his possession.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  The Board acknowledges that the veteran was 
not provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice in proceeding with the issuance of a final 
decision, however, as his claims are being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
conjunction with the March 2003 letter that provided Section 
5103(a) notice to the veteran, the RO enclosed a VA Form 21-
4142.  The RO also advised the veteran that in order to 
establish entitlement to service connection, the evidence 
must show a current or physical disability and that this 
could be shown by medical evidence or other evidence showing 
that he had persistent or recurrent symptoms of disability.  
As noted above, the veteran returned the VA Form 21-4142, 
which was dated April 2003, with his signature and pertinent 
information, but did not list the name and address of any 
source of information.  In the absence of this information, 
the RO could not obtain any post-service medical evidence.  
In light of the determination made in the Wood case, and as 
the veteran's service medical records have been associated 
with the claims folder, the Board finds that the duty to 
assist has also been met.  

The Board acknowledges that the veteran's service medical 
records document complaints with his left ankle, right and 
left groin areas, feet, low back, and hearing loss.  Remand 
for a medical examination is not warranted in this case, 
however, because there is no post-service evidence of a 
current diagnosed disability or of persistent or recurrent 
symptoms of disability.  See 38 C.F.R. § 3.159(c)(4) (2007).  
As discussed above, there is no post-service medical evidence 
of record.   The veteran has not described persistent or 
recurrent symptoms of disability.  Specifically, on his VA 
21-526 he reported only that he received treatment for his 
claimed disabilities during service.  In his May 2004 notice 
of disagreement, he made no specific contentions concerning 
any of the claimed disabilities.  He stated only that he was 
in the process of obtaining medical evidence from his 
doctors.  And on his VA Form 9 dated in January 2006, the 
veteran stated that medical evidence was submitted and showed 
that his claimed conditions were incurred during military 
service.  Accordingly, in the absence of post-service 
evidence of a current diagnosed disability or of persistent 
or recurrent symptoms of disability, a VA examination or 
medical opinion is not required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a left ankle disorder, claimed as left 
ankle sprain, is denied.

Service connection for a left groin disorder, claimed as 
left-sided groin pain, is denied.

Service connection for a right groin disorder, claimed as 
pulled groin/thigh muscle, is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


